The opinion of the court was delivered,
by Thompson, J.
— There is certainly no evidence on our paper-books to show that Mrs. Rhoads paid for the farm conveyed to her by her brother Joseph Edwards on the 11th May 1855, for the consideration of $5820; and if there had been, it was not shown that it was from the proceeds of it, that the personal property claimed by her was paid for. .She could not therefore, in the present state of the law, expect to maintain a title to the property levied on, without showing clearly that it was bought and paid for with her own money, not derived from her husband. Until that was established, the presumption remained that the acquisition was through his means and the property liable to his debts: Bradford’s Appeal, 5 Casey 513; Hallowell v. Horter, 11 Id. 380; Auble v. Mason, Id. 261; Walker v. Reamy, 12 Id. 410.
The charge of the learned judge, the only matter in the case excepted to, is so completely in the line of the precedents, and the law so clearly and accurately stated in its application to the proof, that we are saved the labour of vindicating it in any particular, as it fully accomplishes that for itself. As we see no error in the record, the judgment is
Affirmed.